Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 9/11/2021).
2.    Claims 1-20 are pending.
Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a marine vessel (in pending independent claims 1, and 11).
- a different speed of the marine vessel (in pending independent claim 1).
- a fuel consumption (in pending claim 1).
- environment conditions (in pending claim 5).
- measured environment forces (in pending claim 12).
- a departure time (in pending claim 13).
- a current vessel speed (in pending independent claim 1).
- a destination location (in pending dependent claims 2 and 11).
- a machine learning software module  (in pending dependent claim 7)
- an optimal departure time (in pending dependent claim 15)
- a simulation (in pending dependent claims 2, and 16).
- an earliest arrival time (in pending dependent claim 17).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC §101
6.	The claims 1-20 - considered each claim as a whole - are eligible under 35 USC §101 because according to the 2019 PEG the claimed subject matter is not abstract, and there is an integration into a practical application.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US Pat. 10,020,995 B2) (hereinafter “Ricci”) in view of Sverre Dokken et al. (EP 3 633 318 A1) (hereinafter “Dokken”).
A. Per claim 1: Ricci suggests a method of optimizing fuel consumption of a marine vessel (see Ricci, col. 11 lines 10-23), said method comprising: 
- measuring operational parameters of the marine vessel (i.e.“is applied in a vehicle other than a wheeled or tracked vehicle. For example, the application store can be implemented in an aircraft, boat, ship, and the like.” see Ricci col. 54 lines 22-25), the operational parameters including current parameters (i.e., “real time” see Ricci col. 3 lines 27-39) vessel speed and fuel consumption (see Ricci col.14 lines 13-41); 
- calculating projected fuel consumption based on a different vessel speed of the marine vessel than the current vessel speed (see Ricci, col. 14 lines 18-34).
Ricci does not sufficiently disclose about selecting a speed among several speeds; however, Dokken teaches this feature (Dokken selects a certain speed from a speed profile “Hence it may sometimes be clever to increase or reduce speed in order to avoid bad weather or catch the tide. The apparatus further comprises a processor configured to execute a route optimization algorithm based on the predetermined departure location, the predetermined destination location, and the at least one optimization constraint parameter in order to obtain the optimal route of the maritime ship” see Dokken para. [0009]).
obvious for an estimation knowing distance & time – similar to estimating a vehicle’s speed); and 
- Ricci does not disclose about changing to a different vessel speed; however, Dokken suggests about enabling an operator to selectively cause the marine vessel to change the current vessel speed to the different vessel speed (i.e., “it may sometimes be clever to increase or reduce speed in order to avoid bad weather or catch the tide” see Dokken para. [0009]) (i.e., display “energy output sensor” for selection, advising operator to act/select see Ricci col. 14 lines 18-34] merely a routine expected result. or a familiar expected result to make a better/more efficient selection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci with Dokken’s suggestion to select a better vessel speed associating to current conditions for reducing a total cost of shipping in term of fuel usages.
B. Per claim 2: The rationales and references for above rejection of claim 1 are incorporated.
Ricci suggests this claimed feature since calculating a projected fuel consumption includes executing a computer simulation using available/simulated parameters (i.e., a calculation/test to have an estimation/result; see Ricci col. 20:57-67) that models the marine vessel and applies the different vessel speed to determine fuel consumption along a path to a destination location from a starting location.
C. Per claim 3: The rationales and references for above rejection of claim 1 are incorporated.
uses a GPS navigation device to acquire position data to locate the user on a road in the unit's map database” see Ricci col. 8 lines 3-12; and using real distances, see Ricci col. 23 lines 14-32).
D. Per claim 4: The rationales and references for above rejection of claim 3 are incorporated.
Ricci may perform a simulation with actual operational parameters of the marine vessel to calculate a projected fuel consumption (i.e., using real parameters to reflect a real-time, see Ricci col. 5 lines 43-46).
E. Per claims 5-6: The rationales and references for above rejection of claim 4 are incorporated. 
- Ricci uses environmental conditions (i.e., using a wind speed sensor, see Ricci col. 15 lines 10-20; using air conditioning if external temperature is warm – using a HVAC sensor – see Ricci col. 15 lines 10-29) to determine projected fuel consumption by an external resistance.
Ricci also uses environmental conditions along the path between a starting location and a destination location (using a GPS, and forecast conditions) to determine projected fuel consumption (i.e., using a trajectory for determination, see Ricci col. 15 lines 10-29).
F. Per claim 7: The rationales and references for above rejection of claim 1 are incorporated.
Ricci also performs an estimation for a fuel consumption using a machine learning software module (i.e., using artificial intelligence software, see Ricci col. 10 lines 6-13) that includes using past/historical data.

Ricci also uses artificial intelligence software for a fuel usage estimation, see Ricci col. 10 lines 6-13) to identify vessel operational parameters (i.e., distance/speed. see Ricci col. 15 lines 10-28) or environmental conditions in determining a different vessel speed
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Dokken, further in view of Bertrand et al. (US Pat. 10921802 B2).
The rationales and references for above rejection of claim 1 are incorporated.
	Ricci does not clearly indicate a manually change of a vessel speed; however, Bertrand suggests that claimed idea: Bertrand uses an actuator to change a current vessel speed to a different vessel speed (implying in Bertrand col. 13 lines 41-45; col. 14 lines 36-64, and col. 15 lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Dokken with Bertrand’s suggestion to
change a vessel speed with an actuator to control that marine vessel fuel consumption according to a certain environment condition.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Dokken, further in view of Steward (US Pat. 10393529 B2).
The rationales and references for above rejection of claim 1 are incorporated.

However, Steward suggests that claimed feature (an “auto-ranging” characteristic was performed, see Steward Fig. 4 when using Autopilot 495, Device 100 will perform an automated speed selection, and see Steward col. 6 lines 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Dokken with Steward’s suggestion to cross-reference in past historical data for selecting a matched speed accordingly.
10.	Claims 11-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricci et al. (US Pat. 10,020,995 B2) (hereinafter “Ricci”) in view of Alston (US Pub. 20100106350 A1)
A. Per independent claim 11: Ricci teaches a system for navigating a marine vessel, comprising: 
- a user interface (i.e., it is a very well-known input component/device, see Ricci Fig. 17 ref. 1700, Fig. 23 ref. 2316 implying of using a user I/F) to enable a user to enter a destination location on a waterway to which cargo on the marine vessel is to be delivered; 
- a processor in communication with thruster controllers configured to control thrusters on a vessel (implying in Ricci’s vehicle having a thruster controller, see Ricci col. 11 lines 10-23), to: 
receive the destination location from the user interface (merely inputting data by using a GPS, see Ricci col. 8 lines 3-12, and col. 12 lines 62-64);
 by which the cargo to be transported by the marine vessel is to arrive at the destination location (a status/arrival time inputting by a user – see Ricci, col. 38 lines 11-23), 
Ricci does not disclose an arrival time; however, Alston suggests a length of travel time: see Alston para. [0033]; it is clear that an arrival time is equal to adding a starting time and a trip time together);
 compute navigation points via which the marine vessel is to travel to the destination location (i.e., using/selecting a trajectory for computing a travel distance, see Ricci, col. 15 lines 10-29); and cause said thruster controllers to generate thruster commands to cause the marine vessel to follow the computed navigation points – i.e., moving a vehicle from a starting point to a destination point with a thruster controller (see Ricci Fig.12, and col. 11 lines 10-23, and see also Alston, the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, with Alston’s suggestion to indicate an arrival time of the vessel knowing a duration of travel time, and a status/info of starting a trip.
B. Per dependent claim 12: The rationales and references for above rejection of claim 11 are incorporated.
Ricci suggests about receiving a plurality of measured environmental resistance/forces along a route (wind/waves/ocean currents (i.e., receiving environment data, (i.e., using a wind speed sensor, see Ricci col. 15 lines 10-20) between a location of the vessel and the destination location (e.g., rainy/snowy & windy: environmental data while/during traveling); and

Motivation: a combination of Ricci and Alston to add addition related environment data to accurately estimate a travel time from a starting point to a destination point.
C. Per dependent claims 13-14: The rationales and references for above rejection of claim 12 are incorporated.
Alston suggests about computing a departure time that the vessel is to leave to ensure arrival “on time”/early based on a spending travel time (knowing a length of a trip time would take, see Alston, para [0033] “The desired length of time of travel, which may be used in conjunction with the fuel consumption, vessel position, and vessel speed sensors to adjust the speed of the propulsion motor in order to optimize the efficiency of the propulsion system.”).
D. Per dependent claim 15: The rationales and references for above rejection of claim 13 are incorporated.
It has been known that a departure time is an optimal departure time that minimizes fuel consumption (i.e., selecting a travel time having less/no traffic on its trajectory).  Alston also suggests this feature (i.e., “the desired length of time of travel ... conjunction with the fuel consumption, vessel position, and vessel speed sensors to adjust the speed of the propulsion motor in order to optimize the efficiency of the propulsion system.” see Alston, para [0033]).
11.	Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricci in view of Alston, further in view of Macklis et al. (US Pat. 10909641 B2) (hereinafter “Macklis”).

Ricci, and Alston do not disclose about executing a simulation using wave heights & output fuel consumptions.
However, Macklis suggests this idea (see Macklis  Figs. 5, 10) (measured environmental condition/forces along a route between a current location of the vessel) and the destination location; and taking into account these additional conditions to estimate a fuel usage (see Macklis col. 11 line 62 through col.12 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Alston with Macklis’s suggestion to use these information for simulation, and outputting projected fuel usage along the current route and an alternative route because this would project a trip more accurate.
B. Per dependent claim 17: The rationales and references for above rejection of claim 11 are incorporated.
For a claimed limitation of “determine that an earliest arrival time is LATE after [the time that the cargo is to arrive at the destination location”]; the examiner position is Alston  already taking into account about “not being on-time” (- “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2912); and
generate a report indicative of the determined late arrival based on the determined arrival time (i.e., generating a status report/update, see Ricci, Fig. 29 ref. 2912).

Applicant claims a processor to automatically generate the report. Ricci discloses a feature of “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2912, and col. 52 lines 21-28) – because this claim requires structural limitations; then Ricci provides a processor for that capability.
D. Per dependent claim 19: The rationales and references for above rejection of claim 18 are incorporated.
Ricci also discloses to generate the report prior to (i.e. AFTER PLANNING/ESTIMATION) or during transport – such as “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2908 (i.e., sending a message near the end point of a trip - before turn OFF engine (see also Ricci, col. 21-28 - this claim requires structural limitations; then Ricci provides a processor for that capability.
E. Per dependent claim 20: The rationales and references for above rejection of claim 19 are incorporated.
Since Ricci uses a processor, this would automatically communicate the report (i.e., “communicate the report” means using that report for different purpose, even for late computing - see Ricci, col. 52 lines .29-31),  this claim requires a structural limitation: a report module 2056; then Ricci provides a processor, and a module 2056 for that claimed function.
Conclusion

13	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662